TENCH, Circuit Judge.
We have for consideration a petition for writ of certiorari directed to the Industrial Relations Commission, our jurisdiction arising under Art. V, § 3(b)(3), Fla.Const., which provides that this Court “may issue writs of certiorari to commissions established by general law having statewide jurisdiction.”
The issue presented is whether the Industrial Relations Commission may review and reverse the Judge of Industrial Claims where the only evidence presented to the Judge of Industrial Claims is depositions of witnesses. We hold it may.
This issue was resolved in Mendivil v. Tampa Envelope Manufacturing Co., 233 So.2d 5 (Fla.1970), in which the Supreme Court stated:
“. . . all evidence was submitted by deposition. The industrial judge did not personally see any of the witnesses. The *13Full Commission was, therefore, in as good a position to evaluate the credibility of witnesses and weigh the evidence as was the industrial judge.” [Emphasis not supplied]
The petition for writ of certiorari is denied.
ADKINS, C. J., ROBERTS, OVER-TON and ENGLAND, JJ., and ALDERMAN and MORPHONIOS, Circuit Judges, concur.